Citation Nr: 0820148	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an organic brain syndrome, following reopening of 
a previously-denied claim.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a physician, J.J., MD


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from November 1955 through 
August 1957.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
denied a request to reopen a claim for service connection for 
a psychiatric disorder.  After the Board reopened the claim 
and denied service connection on the merits in January 2007, 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

The parties submitted a Joint Motion to Remand in January 
2008.  The Court issued a January 2008 Order which 
incorporated the Joint Motion to Remand.  The Order vacated 
and remanded only that part of the Board's January 2007 
decision which denied the claim of entitlement to service 
connection for a psychiatric disorder, to include an organic 
brain disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a June 2001 personal hearing, J.J., MD, testified on 
behalf of the veteran.  Dr. J. opined that the veteran 
incurred an organic brain disorder as the result of a head 
trauma the veteran sustained in service.  Dr. J. testified 
that this diagnosis was warranted based on his examinations 
of the veteran, the lay descriptions of an incident which 
occurred in service, and Dr. J.'s examinations of the 
veteran.  Dr. J. testified that further examination was 
required to confirm the diagnosis.  As noted in the Joint 
Motion, and as in the Court's Order incorporating that 
Motion, clinical examination was recommended by Dr. J. to 
confirm the diagnosis of organic brain disorder, but such 
examination has not been conducted.  The current nature of 
the disorder for which the veteran is seeking service 
connection should be evaluated.  

The Joint Motion also noted that, during the course of the 
veteran's request to reopen his claim, the framework required 
by the Court for review of lay evidence, and medical opinions 
based on lay evidence, has changed.  The Joint Motion noted 
that analysis of the credibility of the March 1981 testimony 
of the veteran, and the March 1981 testimony of a former 
fellow service member, was required.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Joint Motion discussed 
review of the credibility, persuasiveness, and probative 
value of the opinions provided by Dr. J., who testified that 
his opinion was based on the record, including the lay 
descriptions of the incident in service in which the veteran 
contends he sustained the head injury which led to his 
current disorder.  

The Board further notes that Dr. J. has provided opinions 
that the veteran had depression as a result of a head injury 
sustained in service.  The medical opinions as to the 
appropriate diagnosis/es for the veteran's current 
disorder(s) must be reconciled during the pendency of this 
Remand.

Accordingly, the case is REMANDED for the following action:

1.  Although the veteran has been provided 
with notice as to VA's duties to assist and 
notify him, he should again be provided with 
such notice.

2.  The veteran should be afforded the 
opportunity to provide any additional evidence 
or information to substantiate his lay 
testimony about an incident in service in 
which he uncured a head injury, or any other 
injury sustained during training which the 
veteran believes is related to a current 
psychiatric or organic brain disorder, to 
substantiate testimony regarding VA treatment 
in 1958, records of any other VA or non-VA 
medical treatment for a psychiatric disorder 
proximate to service.  The veteran should be 
asked to identify any and all VA facilities at 
which he may have been treated.  

3.  The veteran's current VA clinical records 
should be obtained, and the RO should obtain 
any and all VA records of psychiatric or 
medical treatment of the veteran, including 
records proximate to the veteran's service, if 
available.  

4.  The veteran should be afforded VA 
psychological, psychometric, and psychiatric 
examinations as necessary to determine whether 
an organic brain syndrome or any psychiatric 
disorder is present.  The examiner should be 
asked to assign a diagnosis for each 
psychiatric disorder present, to include an 
organic brain disorder.  The examiner should 
distinguish the symptoms of an organic brain 
disorder, if present, and the symptoms of 
other psychiatric disorders, if present.  

The examiner should conduct examination of the 
veteran, reviewing the results of any 
diagnostic or psychometric testing required, 
reviewing the service medical records, and 
review the relevant information in the claims 
files, especially the testimony of the 
veteran, Dr. J., and the veteran's fellow 
former servicemembers or superiors, who 
testified in any and all hearings before VA.  
The examiner should provide an opinion as to 
the etiology and date of onset of each 
psychiatric disorder, to include an organic 
brain disorder, if present.  The examiner 
should then answer the following question:  Is 
it at least as likely as not (is there a 50 
percent likelihood, or greater likelihood) 
that the veteran has a current psychiatric 
disorder, to include an organic brain 
disorder, which: 
(i)  was manifested in service, 
(ii)  has been chronic and continuous since 
service, or
(iii) was incurred as a result of service, to 
include an incident in which the veteran 
reported injuring his head.  

A complete rationale should be provided for 
any opinion or conclusion. The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

5.  When the development requested has been 
completed, the case should again be reviewed, 
in light of evidence obtained on Remand, and 
readjudicated.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


